DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 26, 2021 cancelled claim 3.  Claims 1-2, 4, 6, 16-18, and 20-22 were amended and new claims 24-25 was added.  Thus, the currently pending claims addressed below are claims 1-2, 4-6 and 8-25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-2, 4-6, 13-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (PGPUB: 2017/0264934) in view of Adventive (“HTML5 Parallax Ads!”, November 23, 2015, https://www.adventive.com/post/html5-parallax-ads  and linked demo https://console.adventive.com/ad/demohtml/0bb05596-3b6a-4afe-82da-0c1b21f100f0, pgs. 1-14)

Claims 1, 6, and 13-16: Guo discloses a non-transitory computer-readable medium, a computing system and a method comprising: 
a processor and memory coupled to the processor and storing computer-executable instructions that when executed by the processor operate to (Guo: Paragraph 44 and 45):
receiving a video advertisement (Guo: Paragraph 25: receives a video content item; 27: the source video is received from an advertiser; 23: a 5-second long preview is generated from a 10-second long video advertisement for a car);
 generate a plurality of informed opt-in previews from the video (Guo: Paragraph 25: generates a preview video from the video content item by a video preview module; 23: a 5-second long preview is generated from a 10-second long video advertisement for a car; 38: multiple preview videos are generated from a single source video),
wherein: each of the plurality of informed opt-in previews is distinct from the video advertisement (Guo: Paragraph 25: A preview video generated from a source video can be different from the source video in various Guo: Paragraph 38: the preview generation module generates multiple preview videos from a same source video, each preview video is different from each other in one or more ways including different display resolution and/or different frame rate);
wherein associating each of the plurality of informed opt-in previews with the video advertisement (Guo: Paragraph 19: the previews and the corresponding source video advertisement are associated because a click on the preview results in the presentation of the source video); 
selecting a first informed opt-in preview from the plurality of informed opt-in previews associated with a video advertisement (Guo: Paragraph 25: the preview video is presented on a content page of a digital magazine; 38: the opt-in preview is selected based on the client device characteristics),
 wherein: each of the plurality of informed opt-in previews is distinct from the video advertisement (Guo: Paragraph 25: A preview video generated from a source video can be different from the source video in various ways, including, e.g., different length, frame rate, bit rate, sampling rate, resolution, encoding/decoding scheme, media format, and sound quality), and each of the plurality of informed opt-in previews includes at least one of a different duration, a different number of frames, or a different content Guo: Paragraph 38: the preview generation module generates multiple preview videos from a same source video, each preview video is different from each other in one or more ways including different display resolution and/or different frame rate)
receiving from the client device a request for content to be presented (Guo: Paragraph 17: an application executing on the client device communicates instructions or requests for content items to the digital magazine server) 
determining that the video advertisement is responsive to the request for content (Guo: Paragraph 19: The software application module of the client device receives from the digital magazine server a preview video generated from a corresponding source video and presents the preview video on a content page of a digital magazine to a user of the digital magazine; 38: the opt-in preview is selected based on the client device characteristics);
sending to the client device, in response to the request, the content and the first informed opt-in preview for presentation such that an initial frame of the first informed opt-in preview is presented at a first position on a display of the client device (Guo: Figure 2 and Paragraph 20: the digital magazine page includes one or more content slots for presenting different content items on the page to a user according to a page layout template, the page template includes one or more content slots, and each slot is for presenting one or more content items; the content slot 210 is for presenting a video content item 212 (e.g., a source video or a preview video generated from the source video), the content slots 220A and 220B are for presenting text content items 
displaying (e.g. presenting), on a display of the client device, information that includes at least a portion of the content and an initial frame of a plurality of frames of the informed opt-in preview (Guo: Figure 2 and Paragraph 20: the digital magazine page includes one or more content slots for presenting different content items on the page to a user according to a page layout template, the page template includes one or more content slots, and each slot is for presenting one or more content items; the content slot 210 is for presenting a video content item 212 (e.g., a source video or a preview video generated from the source video), the content slots 220A and 220B are for presenting text content items such as articles and blogs; it is clear from figure 2 that an initial frame of the first informed opt-in preview is present at a first position on the display)
receiving from the client device (e.g. detecting) a selection of the first informed opt-in preview, obtaining the video advertisement, sending to the client device, in response to receiving the selection, the video advertisement for presentation on the client device, and displaying, on the display of the client device, the video advertisement. (Guo: Paragraph 23: In response to a click on any part of the display of the preview video from the user, the video content being displayed is switched to the source video).
Guo does not disclose an informed opt-in preview that performs the operations of:

updating the displayed information in response to the positive scrolling, wherein the updating the displayed information includes: simultaneously progressing the display of the plurality of the frames of the first informed opt-in preview according to the sequence of the first informed opt-in preview in a first positive direction and at a first rate consistent with the positive scrolling and moving simultaneous with the progressing of the display of the plurality of frames of the first informed opt-in preview and consistent with scrolling, the content including the first informed opt-in preview across the display of the client device in a second direction and at a second rate consistent with the scrolling;
presenting of a final frame of the plurality of frames of the informed opt-in preview at a final position on the display of the client device, the initial position and the final position being different;
detecting a second scrolling of the information in a direction opposite of the scrolling; and regress a presentation of the plurality of frames of the informed opt-in preview according to the sequence and at a rate consistent with the second scrolling such that the presentation of a frame of the plurality of frames of the informed opt-in preview corresponds to the position of the informed opt-in preview on the display of the client device;
However, the analogous art of Adventive discloses that it is well known for an opt-in preview of an advertisement to perform the steps of:
Adventive: Page 3, Images 1 & 2: Image 1 shows the initial position of the opt-in preview with a trigger point above as start point and that a scrolling action is required to arrive at Image 2; Image 2 shows a detection of the scrolling action that moves the trigger point is now just past the trigger point; note that the image of the Jeep has rotated to the left based on this scrolling); and
updating the displayed information in response to the positive scrolling, wherein the updating the displayed information includes: simultaneously progressing the display of the plurality of the frames of the first informed opt-in preview according to the sequence of the first informed opt-in preview in a first positive direction and at a first rate consistent with the positive scrolling and moving simultaneous with the progressing of the display of the plurality of frames of the first informed opt-in preview and consistent with scrolling, the content across the display of the client device in a second direction and at a second rate consistent with the scrolling (Adventive: Page 1: up to 40 images (frames) are part of the Jeep 360 Parallax Carousel Demo; Page 3, Images 1 & 2; Page 4, Images 1 & 2: as you scroll downward the four images from page 3 image 1 to page 4 image 2 simultaneously progress in a leftward direction; as this occurs the advertisement moves up the page;  Page 12, Image  to Page 13 Image 1: the simultaneous rotating and scrolling continue until the trigger point passes the identified end point for the Jeep 360 Parallax Carousel opt-in preview; (The examiner notes that pages 1-3 are 
presenting of a final frame of the plurality of frames of the informed opt-in preview at a final position on the display of the client device, the initial position and the final position being different (Adventive: Page 10 Image 1: shows the final position which is different from the initial position shown on page 3, image 1); and
detecting a second scrolling of the information in a direction opposite of the scrolling; and regress a presentation of the plurality of frames of the informed opt-in preview according to the sequence and at a rate consistent with the Adventive: Pages 10 through 12: show negative scrolling from the final frame towards the initial frame and the different frame positions as the updated information and frame position during negative scrolling);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the opt-in preview of Guo to include the Parallax Carousel opt-in preview of Adventive.
The rationale for doing so is that it merely requires use of a known techniques to improve a similar devices, methods, or product in the same way because: Guo and Adventive are both directed towards displaying a video advertisement with a small number of image frames on webpages. Guo teaches the “base” method of performing frame transitions of a video based on user controls or automatic play; Adventive teaches a “comparable” method with respect to performing frame transitions of a video but improves on the opt-in previews of Guo by implementing video play based user scrolling activities which offers an improvement in that multiple videos on the webpage can be manipulated because the frame transition is based on the webpage being scrolled; one of ordinary skill in the art would have recognized the adaptation of the scrolling interactions of Adventive to the base method of Guo for the predicted result of an improved scrolling interaction that allows multiple videos to transition frames based on a single scrolling action.

Adventive: Page 10, image 1: note that the final frame is displayed and the endpoint has now passed the trigger point.)

Claims 4 and 17:  Guo and Adventive disclose the non-transitory computer-readable medium of claim 1 and the computer implemented method of claim 16, further comprising: determining, based on the request, a display characteristic of the client device wherein the display characteristic is a display size; and selecting, based at least in part on the display characteristic, the first informed opt-in preview from the plurality of informed opt-in previews based at least in part on a display size of the client device; wherein each of the plurality of informed opt-in previews includes a different resolution.  (Guo: Paragraph 38: the selected opt-in preview is based on the client device characteristics such as display resolution which is associated with a display size)

Claim 5: Guo and Adventive disclose the non-transitory computer-readable medium of claim 4, wherein the informed opt-in preview is selected such that the informed opt-in preview will progress from the initial frame to the final frame as the informed opt-in preview is scrolled across the display of the client device. (Adventive: Pages 4-14)

Claim 18: Guo and Adventive disclose the computer-implemented method of claim 16, wherein the first informed opt-in preview is generated such that a presentation of the first informed opt-in preview completes upon presentation of a final frame of the first informed opt-in preview at a second position of the display of the client device. (Adventive: Page 10, image 1: note that the final frame is displayed and the endpoint has now passed the trigger point.)

Claim 19: Guo and Adventive disclose the computer-implemented method of claim 18, wherein: the first position is proximate a first edge of the display of the client device; and the second position is proximate a second edge of the client device that is opposite the first edge of the client device. (Adventive: Page 4, image 1: note that the initial frame is displayed proximate to the bottom edge of display of the client device; Page 10, image 1: note that the final frame is displayed proximate to the top edge of the display)

Claim 20: Guo and Adventive disclose the computer-implemented method of claim 16, wherein the presentation of the first informed opt-in preview is based at least in part on the position of the first informed opt-in preview on the display of the client device. (Guo: Figure 2 and Paragraph 20: the presentation of the first informed opt-in preview is based on the position of content slot in the template displayed on the client device) 

Adventive: Pages 1-14: pages 13 and 14 shows where the initial or final content includes at least a portion of the content and does not include a full view of the initial or final frame as you scroll to image 2 on page 12 such that the opt-in preview is fulling displayed; pages 4-12 demonstrate that the sequence and movement of position occur at a rate consistent with the continued scrolling.  The examiner notes that whether you consider image 2 on page 12 to be the initial or final frame or you consider image 1 on page 4 as the initial frame of the final frame, common knowledge dictates that the only reason there is no content prior to the full display of image 1, page 4 is that the scroll bar has reached the top of the page, 

Claim 22: Guo and Adventive disclose the computing system of claim 6, wherein the information includes a content and wherein the program instructions that when executed by the one or more processors further cause the one or more processors to at least move simultaneous with progression of the presentation of the plurality of frames of the informed opt-in preview and consistent with the scrolling, at least a portion of the content on the display of the client device such that a second at least a portion of the content is displayed on the display of the client device. (Adventive: Pages 4-14: clearly show simultaneous movement with the progression of the presentation of the frames and consistent with the scrolling after which a second portion of the content is displayed.)

Claim 23:  Guo and Adventive disclose the computing system of claim 6, wherein presentation of each frame of the plurality of frames of the informed opt-in preview corresponds to a respective position on the display of the client device. (Adventive: Pages 4-14: clearly show a progression of each frame of the plurality of frames and clearly correspond to a respective position on the display)

Claim 25: Guo and Adventive disclose the computer-implemented method of claim 16.  Guo and Adventive do not disclose determining that an informed opt-in preview .

s 8, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (PGPUB: 2017/0264934) in view of Adventive (“HTML5 Parallax Ads!”, November 23, 2015, https://www.adventive.com/post/html5-parallax-ads and linked demo https://console.adventive.com/ad/demohtml/0bb05596-3b6a-4afe-82da-0c1b21f100f0, pgs 1-12) in further view of Osotio et al. (PGPUB: US 2015/0081448).

Claims 8 and 9: Guo and Adventive disclose the computing system of claim 6.  Guo and Adventive do not specifically disclose determining an amount of the video advertisement presented on the client device; and charge a fee to a promoter of the video advertisement, wherein the fee is based at least in part on the amount of the video advertisement presented. However, the analogous art of Osotio discloses that it is well known to determine an amount of the video advertisement presented on the client device; and charge a fee to a promoter of the video advertisement wherein the fee is based at least in part on the amount of the video advertisement presented in at least paragraphs [0045]; [0048] and [0049].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the determining an amount of the video advertisement presented on the client device; and charge a fee to a promoter of the video advertisement, wherein the fee is based at least in part on the amount of the video advertisement presented as disclosed by Osotio in the invention of Guo and Adventive. The rational for doing so is it merely requires combining prior art elements according to known methods to yield predictable results because: Guo, Adventive and Osotio are all directed towards presenting video content; it can be 

Claim 12: Guo and Adventive disclose the computing system of claim 6.  Guo and Adventive do not specifically disclose wherein a fee is not charged to a promoter of the video advertisement when the informed opt-in preview is presented on the client device. However, the analogous art of Osotio discloses that it is well known for a fee not to be charged to a promoter of the view advertisement when the informed opt-in preview is presented on the client device in at least paragraphs [0045]; [0048] and [0049]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have not charged a fee to a promoter of the video advertisement when the informed opt-in preview is presented on the client device as disclosed by Osotio in the invention of Guo and Adventive. The rational for doing so is it merely requires combining prior art elements according to known methods to yield predictable results because: Guo, Adventive and Osotio are all  directed towards presenting video content; it can be seen that each element claimed is taught in either Guo, Adventive or Osotio; including the charging mechanisms of Osotio in the invention of Guo and Adventive does not change the way in which videos of Guo and Adventive are generated, selected or provided; and .

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (PGPUB: 2017/0264934) in view of Adventive (“HTML5 Parallax Ads!”, November 23, 2015, https://www.adventive.com/post/html5-parallax-ads and linked demo https://console.adventive.com/ad/demohtml/0bb05596-3b6a-4afe-82da-0c1b21f100f0, pgs 1-12) in further view of Dennoo (WO/2013/148291).

Claim 10: Guo, Adventive, and Osotio disclose the computing system of claim 8. Guo, Adventive, and Osotio do not specifically state determine that the amount of the video advertisement presented on the display of the client device does not exceed a maximum threshold; and wherein the fee is less than a full amount charged when the video advertisement is completely presented on the client device.  However the analogous art of Dennoo discloses that it is well known to determine that the amount of the video advertisement presented on the display of a client device does not exceed a maximum threshold in paragraphs 18 and 81 and wherein the fee is less than a full amount charged when the video advertisement is completely presented on the client device in paragraphs 24 and 28. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the threshold and fee of Dennoo in the Dennoo: Paragraph 28)

Claim 11: Guo, Adventive, and Osotio disclose the computing system of claim 8, Guo, Adventive, and Osotio do not specifically state determining that the amount of the video advertisement presented on the display of the client device exceeds a maximum threshold; and wherein the fee is a full amount charged when the video advertisement is completely presented on the client device. However the analogous art of Dennoo discloses that it is well known to determine that the amount of the video advertisement presented on the display of a client device does exceeds a maximum threshold in paragraphs 18 and 81 and wherein the fee is a full amount charged when the video advertisement is completely presented on the client device in paragraphs 24 and 28. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the threshold and fee of Dennoo in the invention of Guo, Adventive, and Osotio.  The motivation to do so is to determine a consistent price determination (Dennoo: Paragraph 28)

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (PGPUB: 2017/0264934) in view of Adventive (“HTML5 Parallax Ads!”, November 23, 2015, https://www.adventive.com/post/html5-parallax-ads and linked demo https://console.adventive.com/ad/demohtml/0bb05596-3b6a-4afe-82da-0c1b21f100f0, pgs 1-12) in further view of Abbott et al. (PGPUB: US 2008/0163071).

Claim 24: Guo and Adventive disclose the computing system of claim 6.  Guo and Adventive do not disclose wherein the informed opt-in preview is selected from the plurality of informed opt-in previews based, at least in part, on a user preference of a user associated with the client device.  However, the analogous art of Abbot discloses that it is well known to select a video advertisement from a plurality of video advertisements based, at least in part, on a user preference of a user associated with the client device in at least paragraphs 9 and 26.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo and Adventive to include the use of user preferences in the selection process of the opt-in preview from the plurality of opt-in previews.  The motivation for doing so is that end-users are more likely to click-through or otherwise respond to advertisements that are closely related to the user’s interests (Abbot: Paragraph 4)

Response to Arguments
Applicant's arguments with respect to claim(s) 1-2, 4-6 and 8-25 filed February 26, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rossman et al. (PGPUB: 2013/0080895) which is directed to generating preview video files from source video files and presenting the review video files to a user in a manner such that the user can scroll through the frames.
Almosnino et al. (PGPUB: 2015/0029197) which is directed towards the generation and use of scrolling action on a web page to trigger and control animation of videos.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.